Title: To George Washington from Arthur St. Clair, 7 April 1792
From: St. Clair, Arthur
To: Washington, George



Sir,
Philadelphia April 7th 1792

I have had the honor to receive your Letter of the fourth instant.
Although I was very desirous Sir, to hold my Commission of Major General until the Enquiry by the Committee of the House of Representatives should be over, for the Reasons which I assigned, and which you are pleased to think have some Weight, yet the evident necessity of the Officers being appointed who is to command the Troops, in order to his repairing to the Frontiers, is certainly pressing, and ought to silence, with me, every Wish of a mere personal Nature; I do therefor Sir, now formally resign the Appointment of Major General.
I have never Sir, entertained a Doubt that an Enquiry into the Causes of the failure of the late Expedition, whether directed particularly to my Conduct, or to that Connected with other Causes that may have operated, in whatever way it might be conducted, would not prove honorable to me and satisfactory to the public, as far as I was connected with it; but setting, as I do, a due value upon the public Opinion, and desirous not to lose that Place in the Esteem of the virtuous and intelligent of my fellow Citizens which I have long held, You will not wonder that, under existing Circumstances, a Degree of Anxiety, not only that an Enquiry should be made, but that every thing, capable of being

miscontrued, should be avoided on my Part. I will Own to You Sir, that the Desire of honest Fame has ever been the strongest Passion in my Breast—I have thought that I had merited it—and it is all I have to compensate me for the Sacrifice of a very independant Situation, and the best Years of my Life devoted to the public Service, and the faithful Application of my Talents, such as they were, in every Situation in which I have been placed, with a Zeal bordering upon Enthusiasm. I trust Sir, I shall yet enjoy it, while those who have attempted to disturb it will be forgotten, or remembered with Indignation, and in their Bosoms, if they have feeling, Sensations may arise something similar to what Milton has described to have seized upon Satan when he discovered our first Parents in Paradise. With every Sentiment of Respect and Duty I have the honor to be Sir Your most obedient Servant

Ar. St Clair

